Citation Nr: 1745622	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  13-27 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for bilateral inguinal hernias.

2. Entitlement to service connection for prostate cancer, to include as secondary to exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Army from August 1966 to July 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2016.  A transcript is of record.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The issue of entitlement to service connection for prostate cancer, to include as secondary to exposure to herbicide agents, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The most probative evidence of record demonstrates that the Veteran's bilateral inguinal hernias are etiologically related to his service.


CONCLUSION OF LAW

The criteria for service connection for bilateral inguinal hernias have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veteran's Claims Assistance Act (VCAA) requires the VA to provide notice and assistance to the appellant to substantiate his or her claim.  However, the VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claim for entitlement to service connection for bilateral inguinal hernias.

Entitlement to service connection for bilateral inguinal hernias

Service connection may be established for disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. § 3.303.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

The Federal Circuit has held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309 (2016).  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The Veteran contends his bilateral inguinal hernias are etiologically related to his active service.  The record reveals a current diagnosis of bilateral inguinal hernias; hence, the first prong of the service connection analysis, detailed above, is satisfied.

Although the record does not reveal a diagnosis of the condition in service, the Veteran has consistently contended that he advanced complaints of abdominal pain in service, but did not receive treatment.  Further, the record contains an August 2016 statement, provided by the Veteran's primary care provider, indicating that the Veteran's consistent characterizations of his in-service activities, including frequently lifting heavy objects, coupled with his longstanding complaints of abdominal pain, and the nature of his current disability, confirmed by diagnostic imaging, leads him to conclude that the Veteran's hernias are more likely than not related to service.  This opinion is reasoned, based on a familiarity with the Veteran's condition and statements concerning the nature of his service, and is most importantly uncontroverted by other objective or opinion evidence in the record.  Further, it accords with the Veteran's consistent and credible statements about his longstanding history of abdominal pain.

As such, the Board finds the August 2016 private provider's opinion to constitute the most probative evidence of record as regards the question of service connection for bilateral inguinal hernias.  As such, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for bilateral inguinal hernias is granted.


REMAND

The Veteran has averred that his recently diagnosed prostate cancer is related to his service, to include as secondary to Agent Orange exposure while stationed at Okinawa, Japan.  Per VA regulations, if a veteran was exposed to herbicide agents during service, certain diseases are presumed to have been incurred in-service if they manifest to a compensable degree within specified periods, and even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(2) (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2016).  Certain cancers are among those diseases presumptively linked to herbicide agent exposure.  However, critically, exposure is not presumed for those Veterans stationed in Okinawa, Japan.  As such, the evidence must show actual exposure in order for the Board to consider the Veteran's theory, namely that a current disability was actually caused by in-service exposure to Agent Orange.  At present, the record is bare of objective evidence establishing such exposure.  On remand, the Veteran should be afforded the opportunity to provide more precisely tailored information that may assist in establishing the claimed exposure, and the AOJ should attempt to secure the Veteran's complete service personnel records. 

Further, the Board notes that the Veteran has not as yet been afforded a VA medical examination to explore the etiology of his prostate cancer.  On remand, an examination and medical opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure the Veteran's complete service personnel records, and identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.  

2. The AOJ should apprise the Veteran that he may submit additional statements or other evidence that may corroborate his contentions with respect to in-service Agent Orange exposure, and permit him adequate time to do so.

3. After the preceding development is completed, the AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of his prostate cancer.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should specifically state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's currently diagnosed prostate cancer is etiologically related to any aspect of the Veteran's military service.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4. After the above development is completed, readjudicate the claim on the merits.  If the benefits sought are not granted, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and afford them a reasonable opportunity to respond.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


